Wright, J.
—The only point made here is, that the arbitrators did not proceed to hear the case within the time prescribed by statute ; that they, hence, had no jurisdiction or power to determine' the issues, and that the judgment based upon the return is therefore erroneous. Upon more than one ground, in view of the facts in this case, this position is not tenable. The statute relied upon is, that the order of reference shall direct when the referees shall proceed to a hearing, and, in the absence of such direction, they shall do so on the morning of the tenth day after the day on which was made the order of reference. Rev. \ 3103. As by the agreement of parties, and the order, the referees were directed to fix the time, it is not a ease of “absence of direction” but it is the same, in legal contemplation, as though a day had been fixed by the court before or beyond the ten days. And this is especially so when the parties appeared after notice, without objection, and were fully heard before the referees. McDaniels v. Van Fosen, 11 Iowa, 195; Thompson v. Blanchard, 2 id. 44; McKnight v. McCulloch, 21 id. 111; Higgins v. Kennedy, 20 id. 474.
Affirmed.